"» § SEWED HN
~ cou:~~ ¢»O‘>SO‘>¢O>COV

The State of Texas
In Re D-l-DC-85-O77322-G

Motion of Objection
to the State Finding of ,¢

Facts, and Recommendd§gAyf/@M/

Comes now Darnell Delk, Appellant, to make this here objection because the
trial court is misleading your court "-~by mistruei ng Appellant issues/
and will show the court the following.

l. That the Appellant is not arguing that Section §‘4 should not apply, but
that Section § 4 (C) should not apply, because his last application D-lFDC-
85-077322-F that was filed on or about May of 2013, by the District Clerk,
and WR-21.415-10 that was filed in your Court on ll-l+2013 was improperly
denied by Section § 4 (C), because Applicant is not arguing a factual un--
availability.

2a This claim is brought under the new Supreme Court (S.Ct.) ruling of
Martinez vs Ryan 132 S. Ct. 1309 (2012) and Trevino vs Thaler 2013 U.S. Lexis
3980 (2013), which states that "A Procedural default will not bar a federal
court from hearing a substantial claim of ineffective Assistance of Counsel
on the first initial review collateral proceeding, if there was no counsel
or counsel in that proceeding was ineffective.

3. And arguing Ex Parte Barber 879 S.W.2d 889 (TEX.Cr.App. 1994) Headnote 5,
which states that a good cause exists for hearing second Writ of Habeas Corpus/
where first Writ raises issue, that through no fault of Applicant's own is

not adjudicated.

pij_oF